In an action to recover the death benefit provided for in an .accident insurance policy, order granting plaintiff’s motion to strike out the affirmative defenses in the answer, to strike out the answer and for summary judgment, and the judgment entered thereon, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, on the authority of Hanna v. Commercial Travelers Mut. Accident Assn. of America (236 N. Y. 571). Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.